Jose Sanchez, relator, commenced this procedendo action to compel respondent, Judge Brian Corrigan, to proceed to judgment on relator's petition for postconvonviction relief filed in C.P. Case No. CR-264251. Respondent filed a motion to dismiss/motion for summary judgment and attached a certified copy of the file-stamped opinion of respondent delineating findings of fact and conclusions of law for the denial of relator's postconviction petition. Accordingly, respondent's motion to dismiss is granted based upon respondent's demonstration that this action is now moot.
Case dismissed. Costs to respondent.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE